UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52444 JBI, INC. (Exact name of registrant as specified in its charter) Nevada 20-4924000 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1783 Allanport Road Thorold Ontario L0S 1K0 (Address of principal executive offices) (Zip Code) Copies of communications to: Gregg E. Jaclin, Esq. Anslow + Jaclin,LLP 195 Route 9 South, Suite 204 Manalapan, New Jersey 07726 (732) 409-1212 (905) 384-4383 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act.) Yeso No x As of May 19, 2011, there were 55,179,533 shares of Common Stock, $0.001 par value per share, issued and outstanding. 2 JBI Inc. IndexPage IndexPage Part I Financial Information Item 1 Financial Statements 5 Condensed Consolidated Balance Sheets – March 31, 2011 (Unaudited) and December 31, 2010 5 Condensed Consolidated Statements of Operations – Three Month Periods Ended March 31, 2011 and 2010 (Unaudited) 6 Condensed Consolidated Statements of Changes in Shareholders’ Equity – Three Month Period Ended March 31, 2011 (Unaudited) 7 Condensed Consolidated Statements of Cash Flows – Three Month Periods Ended March 31, 2011 and 2010 (Unaudited) 8 Notes to Condensed Consolidated Financial Statements (Unaudited) 9 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3 Quantitative and Qualitative Disclosures about Market Risk 28 Item 4 Controls and Procedures 29 Part II Other Information Item 1 Legal Proceedings 31 Item 1a Risk Factors 31 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3 Defaults Upon Senior Securities 48 Item 4 (Removed and Reserved) 48 Item 5 Other Information Item 6
